NO. 12-15-00126-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE INTEREST OF T. W.,                                 §    APPEAL FROM THE 392ND

C. W., JR., W. W., S. W. AND D. W.,                       §    JUDICIAL DISTRICT COURT

CHILDREN                                                  §    HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         On May 8, 2015, D.G.M. filed a pro se “Notice of Partial Appeal” complaining of the
trial court’s order striking the intervenor (D.G.M.) and his pleadings without prejudice. On May
20, 2015, this court notified D.G.M., pursuant to Texas Rule of Appellate Procedure 37.2 and
42.3, that the information received in this appeal does not contain a final judgment or other
appealable order. See Metromedia Long Distance, Inc. v. Hughes, 810 S.W.2d 494, 499 (Tex.
App.–San Antonio 1991, writ denied) (recognizing order dismissing or striking petition in
intervention may not be appealed by intervenor before entry of final judgment). D.G.M. was
further informed that the appeal would be dismissed if the information received in the appeal was
not amended on or before June 19, 2015, to show the jurisdiction of this court. The deadline for
amendment has passed, and D.G.M. has not shown the jurisdiction of this court. Accordingly,
the appeal is dismissed, as to D.G.M. only, for want of jurisdiction. See TEX. R. APP. P. 37.2,
42.3.
Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 8, 2015


                                         NO. 12-15-00126-CV


     IN THE INTEREST OF T. W., C. W., JR., W. W., S. W. AND D. W., CHILDREN


                                Appeal from the 392nd District Court
                   of Henderson County, Texas (Tr.Ct.No. FAM 15-0010-392)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the appeal
as to D.G.M. only, and that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction as to D.G.M. only;
and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.